Simon, J.,

delivered the opinion of the court.
This suit is brought on a promissory note which, having been discounted in the Merchants’ Bank, was taken up and' paid by the plaintiff, after protest, in consequence of arrangements made with the bank in relation to the paper on which the names of Hagan, Niven & Co., appeared. Defendants admit their signatures, but plead that the consideration of the note has failed ; they also allege, that the plaintiff is not the owner and holder of the note sued on, which in fact belongs to Richard Hagan, and was given in consideration of the price of a lot of ground on which there was a mortgage at the time of the sale, and which has been seized and sold, subsequently, at the suit of the mortgage creditor.
The defence set up, which goes to show a failure of consideration, would perhaps be successful, if the note really belonged to Richard Hagan ; but as against the plaintiff, we think it is entirely unsupported by the evidence, and is, therefore, unavailable. He appears to be the holder of the *382note in good faith; to have given a good consideration for it; and jn oul- opinion, he is entitled to recover.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.